Citation Nr: 1025547	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1959 to 
December 1962; he served in the Army reserves from December 1962 
to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was scheduled for a video conference hearing with a 
member of the Board in January 2009; however he failed to report 
for his hearing.  Accordingly, the Board considers the Veteran's 
request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 
(d), (e) (2009).

This case was remanded by the Board in February 2009 to obtain a 
VA examination and opinion regarding the medical probabilities 
that the Veteran's currently diagnosed lumbar spine disability 
was attributable to his military service.  


FINDING OF FACT

The Veteran's lumbar spine disability is not attributable to 
military service, and arthritis of the lumbar spine was not 
manifested during the first post-service year.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability that is the 
result of disease or injury incurred in or aggravated by active 
military service; arthritis of the lumbar spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2005 
and December 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in the 
agency of original jurisdiction's (AOJ's) possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), service personnel records, VA 
and private treatment records, Social Security Administration 
(SSA) records, and provided an examination in furtherance of his 
claim.  The AOJ attempted to obtain records from a Dr. P., from 
whom the Veteran reported receiving treatment; however, it was 
discovered that the records could not be obtained.  The same goes 
for a Dr. A; the Veteran reported that he was no longer in 
business as an explanation for not getting Dr. A.'s records.  The 
RO provided the Veteran with the opportunity to submit such 
records to VA for consideration.  See 38 C.F.R. § 3.159(e) 
(pertaining to VA's duty to notify the Veteran of its inability 
to secure records).

The Board notes that a VA examination with respect to the issue 
on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on consideration of the STRs, and 
VA and private medical records in the Veteran's claims file, and 
addressed all of the pertinent evidence of record, including the 
in-service notation related to back complaints, the Veteran's lay 
statements regarding continuity of symptomatology since service, 
and the first post-service documentation of back problems.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.



II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by active military service if 
shown to a compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his currently diagnosed lumbar spine 
disability is the result of parachute jumping while on active 
duty.  Specifically, the Veteran noted that he was a paratrooper 
for three years, and stated that he made more than 20 jumps, 
falling on several occasions and landing in awkward fashion.  The 
Veteran reported that since jumping, he has experienced back 
difficulty that has grown progressively worse over the years.  
See June 2006 medical record by R.G., M.D.  The Veteran's 
personnel records, including his DD Form 214, show that he 
received his parachutist badge in August 1960 while stationed at 
Fort Bragg, North Carolina.

The Veteran's STRs contain an April 1960 entry reflecting back 
complaints.  However, the Veteran was not diagnosed with a 
specific back disability at that time.  This is the only entry in 
the STRs documenting complaints of back pain.  An October 1962 
discharge clinical examination revealed a normal spine.  The 
first post-service documented complaint of back pain is not until 
2001.  Specifically, in an August 2001 evaluation by C.H., M.D., 
pertaining to a Social Security Disability Determination, the 
Veteran presented complaining that he could not work because he 
could not walk very far, or stand or sit for very long because of 
knee and back pain.  However, at the time of the evaluation, Dr. 
H. found that the Veteran had full range of motion of his back, 
and only assessed the Veteran with foot pain and borderline 
hypertension.  An October 2001 examination by C.S., M.D. of the 
Oklahoma Radiology Group diagnosed the Veteran with lumbar 
spondylosis, giving an impression of severe tri-compartment 
osteoarthritis.

The Veteran was afforded a VA examination in August 2009.  At 
this examination, the Veteran reported that he began having low 
back pain in 1960, and that it worsened when he began parachute 
jumping.  He noted that his back stabilized after he left active 
duty but then worsened as the years went on.  The Veteran 
reported that his last employment was for a trucking company, 
noting that he was forced to quit work in 2001 because of 
difficulty walking due to his back.  The Veteran reported that 
his lower back disability affected his duties on the job in that 
he was unable to walk for prolonged periods of time and could not 
do repeated bending or lifting.  After taking into consideration 
the in-service complaint of back pain, and the Veteran's 
statements regarding back pain in service, stabilization after 
leaving service, and then a worsening of back pain as the years 
passed, the examiner diagnosed the Veteran with lumbar 
degenerative disc disease (DDD), and opined that it was less 
likely than not that the Veteran's current lumbar condition was 
attributable to military service.  L.B., M.D. explained that 
although the STRs contained an April 1960 entry noting back 
complaints, and the Veteran did have documented in-service 
parachute jumping on record, there was a lack of medical evidence 
after 1960 to indicate ongoing or continuation of lower back 
symptomatology until more recently (approximately the year 2000).  
Dr. B. noted that this represented an almost 40-year hiatus in 
treatment records from the 1960 in-service complaint until the 
point that the Veteran had documented evidence of lower back 
complaints.  Dr. B. reasoned that it was expected that if the 
lumbar condition was of a severity so as to cause continual 
disability, that the Veteran would have reported to a health care 
professional requesting treatment sometime during this 40-year 
period.  Therefore, Dr. B. concluded that because continuity of 
care and chronicity of the condition were not established, there 
was a lack of a nexus between the current back disability and the 
back complaint noted in service.

Here, although the Veteran is currently diagnosed with lumbar 
DDD, and the STRs contain a 1960 entry where the Veteran 
complained of back pain, the record does not demonstrate a nexus 
between the in-service notation of back pain in 1960 and the 
Veteran's currently diagnosed lumbar spine disability.  In short, 
the record does not show continuity of care or chronicity of the 
lumbar spine disability from service until the present time.  As 
noted by the August 2009 VA examiner, Dr. B., when she opined 
that it was less likely than not that the Veteran's current 
lumbar spine disability was attributable to service, the record 
reflects a 40-year hiatus in treatment records from the 1960 in-
service complaint of back pain until the point of documented 
evidence of lower back complaints-which was not until 2001.  Dr. 
B. reasoned that it would be expected that if the lumbar 
condition was of a severity so as to cause continual disability, 
the Veteran would have reported to a health care professional 
requesting treatment sometime during this 40-year period.  

Significantly, the Board notes that the record contains extensive 
treatment records dated in the late 1980s and 1990s pertaining to 
several disabilities, including diabetes mellitus, hypertension, 
knee pain, obesity, foot numbness, and sleep difficulties.  
However, despite progress notes dated from 1991 and on through 
the 1990s, at no point in these progress notes did the Veteran 
present complaining of back pain.  He did report complaints 
related to his knees, feet, problems sleeping, hemorrhoids, his 
testicles, and diabetes mellitus, but never mentioned problems 
with his back.  In fact, in September 1989 the Veteran filed a 
claim for service connection for hemorrhoids, diabetes mellitus, 
high blood pressure, as well as problems related to his feet, 
testicles, and knees, but did not mention a back disability, 
which he now says began with the in-service parachute jumping.  
Further, a December 1989 evaluation in connection with this 1989 
claim reflects the Veteran's complaints of intermittent knee 
pain, which the Veteran maintains was also the result of in-
service parachute jumping; however, at the time of this 1989 
evaluation the Veteran again did not mention experiencing back 
pain.  

Further supporting the argument that there was no continuity of 
symptomatology between the 1960 in-service notation of back pain 
until the 2001 documented complaints, is a statement made by the 
Veteran during his August 2009 VA examination, where he 
acknowledged that although he began having low back pain in 1960, 
his back stabilized after he left active duty but then worsened 
as the years went by.  This supports the 2009 examiner's opinion 
that the 1960 notation of back pain is a separate and distinct 
problem and not related to his current lumbar spine disability.  
Because of the absence of problems related to the back in 
treatment records where the Veteran reported a myriad of other 
problems, and because of the absence of any assertion of a 
service-related back problem even while the Veteran was pursuing 
other claims, the Board finds that the Veteran's statements 
regarding continuity are not credible.  Additionally, while he 
claims to have received treatment for his back much sooner, such 
as in the 1970s by a Dr. A., for the same reasons the Board finds 
these assertions unreliable.  

In sum, despite the Veteran's claim of continuity of back 
symptomatology from service until the present time, the Board 
does not find his statements credible.  Voluminous progress notes 
spanning the 1990s are devoid of complaints related to the back, 
and as the 2009 VA examiner noted, 2000 is the first post-service 
documentation of back symptoms.  Lastly, the Veteran himself 
reported that his back stabilized following discharge.  In short, 
continuity of symptomatology of back pain following service has 
not been demonstrated, just as the VA examiner concluded.

In conclusion, the Board finds that a nexus does not exist 
between military service and any currently demonstrated lumbar 
spine disability.  As noted by the 2009 VA examiner, the first 
post-service documentation of back problems is not until 2000, 
which represents a 40-year hiatus in treatment, despite 
documentation of treatment during this 40-year period for several 
other medical problems.  For these reasons, the Board finds that 
the preponderance of the evidence is against the claim.

Finally, as arthritis was not diagnosed until 2001, almost 40 
years after discharge, the presumption related to chronic 
diseases manifested to a compensable degree within a year of 
discharge does not apply.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for lumbar spine disability is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


